--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11
 
English translation from original document in Hebrew
 
Personal Employment Agreement
 
That was signed in Rosh Pina on the 2nd day of the month of June 2013
 
By and between
 
On Track Innovations Ltd.
A public Company registered in Israel from the Industrial Zone Z.H.R, Rosh Pin
(hereinafter the "Company")
 
-of the first part-
 
And
 
Shlomi Eytan Identity certificate no. 032171621
26 Avnei Chen Street, Tel Mond
(hereinafter the "Employee"),
 
-of the second part-
 
Whereas:
the Employee wishes to be employed by the Company at the Position of Chief Sales
and Marketing Officer (hereinafter the "Position") and the Company wishes to
employ him in this Position, all subject to the terms and provisions set forth
hereafter in this agreement;

 
And whereas:
the Employee declares that there is nothing preventing him from entering into
this agreement and that he has the abilities, experience and skills required for
fulfilling the Position and he has expressed his wish to be employed by the
Company at the Position,

 
And whereas:
the parties wish to put the terms of the Employee's employment in writing, in
this agreement all as set forth hereafter in this agreement and subject to the
terms and provisions included in it.

 
Therefore it was stipulated, declared and agreed between the parties as follows:
 
A.           General
 
1.
The preamble of this agreement constitutes an integral part of this agreement.

 
2.
The appendixes of this agreement are an integral part of this agreement.

 
3.
The titles of the sections are for the purpose of convenience only and they
shall not be used to interpret any of the terms of this agreement.

 
B.            The Employment
 
4.
This agreement fully contains the terms and provisions that apply to the
employment of the Employee by the Company. No agreements and/or general and/or
special collective agreements or others shall apply to the employment
relationship between the parties and the employment relationship shall be
determined in this agreement only.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
The Employee's Undertakings:

 
The Employee hereby undertakes:
 
 
5.1.
To perform the job diligently honestly and faithfully, in any place, in Israel
and abroad, in accordance with instructions that he shall receive from time to
time from his supervisors, and for this purpose he shall dedicate his time,
efforts, abilities and experience insofar as necessary and required. The
Employee shall not engage in any work or engagement that is not within the
framework of his employment in the Company without the Company's prior written
approval.

 
 
5.2.
There is nothing preventing him, whether according to agreement or otherwise
from entering into this agreement and performing his undertakings according to
it.

 
 
5.3.
According to the management's demand, the Employee shall go through medical
examinations and/or other tests and/or he shall furnish medical certificates
and/or medical statements regarding the condition of his health, insofar as he
shall be required for checking his suitability to the Position.

 
 
5.4.
The Employee undertakes to notify the Company regarding any change in the
condition of his health and to cooperate with the Company, if it shall demand
according to its discretion, medical documents or it shall refer him to a
medical examination.

 
 
5.5.
The Company undertakes that it shall carefully keep all of the medical details,
and only use them for the purpose of insurance and/or with respect to his
ability to fulfill his Position.

 
 
5.6.
All the details that he gave the Company at the time of presenting his candidacy
to the Position are full, correct and accurate, and he undertakes to notify the
Company regarding any change that shall occur in them.

 
 
5.7.
The Employee undertakes to notify the Employer, immediately without any delay,
of any matter or issue in respect to which he has a personal interest and that
could create a conflict of interests with his Position at the Company.

 
D.            Work Hours
 
6.
It is agreed by the parties that the Employee's Position is a managerial
position that requires a special amount of personal trust, therefore the
provisions of the Work Hours and Rest Law, 5711- 1951 shall not apply to his
employment (hereinafter the "Work Hours and Rest Law") and the Employee shall
not be entitled to receive any special or additional consideration from the
Company for working overtime.

 
E.            Consideration
 
7.
The Company shall pay the Employee, in consideration for his employment in the
Company, a monthly salary as set forth in the notice regarding employment terms
which is attached to this agreement as appendix A (hereinafter the "Effective
Salary").

 
8.
The Effective Salary shall be updated in accordance with the cost of living as
shall apply to the entire economic market, and subject to the periodic decision
of the management.

 
9.
The components of the salary shall be updated, if at all, according to the
Company's sole discretion, once per year in the month of January.

 
10.
The Effective Salary alone shall constitute the basis for making allocations for
social benefits as mentioned in this agreement and for severance pay.

 
 
 

--------------------------------------------------------------------------------

 
 
11.
It is hereby clarified that any grant and/or participation in costs and/or
refund of costs and/or any other benefit which the Employee shall receive (if at
all), do not constitute a part of the Effective Salary for receiving social
benefits, including severance pay and/or allocations made to the different
funds.

 
F.            Annual Vacation, Sickness Pay and Convalescence Pay
 
12.
The Employee shall be entitled to annual vacation as set forth in appendix A.

 
13.
The Employee shall coordinate his vacation with the Company and with the
approval of his direct manager at least 14 days in advance.

 
14.
It is hereby clarified that vacation days may not be accumulated beyond two
annual accumulated quotas, and that the unused vacations days beyond the
permitted accumulation as mentioned above shall be erased unless it was
otherwise agreed between the parties in writing.

 
15.
The Employee shall be entitled to sickness pay in accordance with the Sickness
Pay Law, and against presenting medical certificates.

 
16.
After the Employee shall complete one full year of employment he shall be paid
convalescence pay in accordance with the amounts and rules, as shall be
determined from time to time in agreements between the Coordination Office of
the Economic Organizations and the Histadrut.

 
G.           The Term of the Agreement
 
17.
This agreement shall come into effect on the date of its signature for an
unlimited period.

 
18.
Notwithstanding the aforesaid, each of the parties may terminate this agreement
for any reason and without any reason, and this is by giving a prior written
notice as mentioned in appendix A.

 
19.
During the early notice period the Employee shall continue his Position, and he
shall transfer the Position in an efficient and organized manner to his
replacement, in accordance with the Company's decision. Notwithstanding the
aforesaid, the Company may forgo the Employee's work during the early notice
period, all or in part.

 
20.
During the early notice period, whether the Employee worked in full or in part,
or not, the Employee shall be entitled to his full salary in addition to all the
various benefits that accompany it. Notwithstanding the aforesaid, the Company
shall be entitled to notify the Employee of the immediate severance of the
employment relationship and pay him consideration for the early notice (in the
amount of the monthly salary that the Employee would have earned had he
continued to work during the early notice period), and in this case the Employee
shall be entitled to early notice pay only.

 
21.
Notwithstanding the aforesaid, the Company shall be entitled to immediately
dismiss the Employee without early notice in cases of breach of trust; he
maliciously caused damage to the Company or its property; he was convicted of a
criminal offense with respect and/or as a result of the Position; he was
convicted of a shameful criminal offense.

 
H.           Provident Funds, Supplementary Study Fund and Managers Insurance
 
22.
If and insofar it was determined in appendix A, the Company shall make
allocations to a pension fund and/or managers insurance or provident fund and/or
supplementary study fund in the name of the Employee.

 
 
 

--------------------------------------------------------------------------------

 
 
23.
The Company shall transfer the payments required each month and it shall deduct
from the Employee's salary a parallel sum for the Employee's share as mentioned
in appendix A.

 
24.
For the sake of avoiding doubt, payments to the pension fund and/or managers
insurance, if and insofar as he is entitled to them in accordance with appendix
A, shall be calculated according to the Effective Salary as defined above.

 
25.
It is hereby clarified that the payments of the Employer to the pension fund
and/or managers' insurance shall be in lieu of the Employee's entitlement to
severance pay, as this term is defined in section 14 of the Severance Pay Law,
5723- 1963.

 
I.             Termination of Employment
 
26.
If the Employee's employment in the Company has been terminated for any reason,
except in the case of dismissal in circumstances that deny the Employee the
right to receive severance pay, the Employee shall be entitled to receive all of
the sums that have accumulated in his favor, including the relative share of the
commissions set forth in appendix A, and all the sums that were allocated for
pension (insofar as allocated), whether from his allocations or from the
Company's allocations, including all the linkage differences, interest and
profits that have accumulated in that fund for such allocations.

 
27.
The Company and the Employee have adopted for the purpose of this agreement the
General Approval regarding Employers' Payments to a Pension Fund and Insurance
Fund in lieu of Severance Pay according to the Severance Pay Law, 5723- 1963
(section 14 of the law), as published with the signature of the Labor Minister
on the 30th of June 1998 and which was published in the official gazette 4659
(hereinafter the "Order of the Minister of Labor"). The version of the order of
the Minister of Labor is attached to this agreement as appendix C.

 
28.
The Company's payments, as mentioned above shall be in place of 100% severance
pay that shall be due to the Employee or to his survivors for the salary for
which the payments were paid and for the period that they were paid (hereinafter
the "Absolved Salary")

 
29.
The order of the Ministry of Labor shall apply to the Company's allocations
however this cannot derogate from the Employee's right to severance pay
according to law, collective agreement, expansion order, or labor agreement, for
wages beyond the absolved salary.

 
30.
If the Employee's employment was terminate due to his resignation or due (God
forbid) to reasons that prevent the continuation of his work in the Company
(including his death) the Employee shall be entitled (or his survivors shall be
entitled, respectively):

 
 
30.1
To receive from the Company the monthly salary for only the part of the period
of the year that he actually worked, furthermore the relative share of the
commissions set forth in appendix A.

 
 
30.2
To receive from the compensation fund all the sums that have accumulated in his
favor in this fund for the allocations made to the provident fund, whether from
his allocations or from the Company's allocations, including all the linkage
differences, interest and profits that have accumulated in this fund and to
receive the allocations that have accumulated in his favor in the supplementary
study fund, whether from his allocations or whether from the Company's
allocations.

 
31.
It is hereby agreed and declared that in the event that the dismissal of the
Employee is due to a breach of trust or other fundamental breach by him of his
undertakings towards the Company according to this agreement, including inter
alia, with respect to confidentiality and non – competition including dismissal
in circumstances that deny according to any law, the Employee his right to
severance pay, then notwithstanding the provisions in this agreement, the
Employee shall not be entitled to receive an early notice of his dismissal or
early notice pay for this dismissal and he shall not be entitled to severance
pay and the Company shall be entitled to demand that he return all the sums that
it transferred to the severance pay fund on account of severance pay as
mentioned, including any linkage differences, interest and profits that have
accumulated in this fund for these sums.

 
 
 

--------------------------------------------------------------------------------

 
 
32.
At the end of the Employee's employment in the Company the Employee shall
deliver to the Company all of the documents, information and any material or
other property that he received or that was prepared by him with respect to his
employment in the Company.

 
33.
For the sake of avoiding doubt the Employee shall not have a right of offset
and/or the right of lien against the Company with respect to any property or
money of the Company that the Employee holds or with respect to any debt of the
Employee to the Company.

 
J.             Professional Trips Abroad
 
34.
The Employee is aware, that in the framework of his Position he shall be sent
from time to time, by the Company abroad for various periods.

 
35.
The Employee undertakes to fulfill all of the instructions and guidelines of the
Company in the framework of such mission.

 
36.
It is hereby agreed that with respect to trips above 14 days, a departure day
shall not be determined until after consulting with the Employee.

 
37.
The Employee's refusal to travel abroad in the framework of his Position, after
he was requested to do so by the Company without any relative reason constitutes
a breach of his duties as an Employee.

 
38.
The Company will pay the travel costs, accommodations and per diem abroad in
accordance with the Company's policy, as shall be determined from time to time.

 
K.           Confidentiality and Non - Competition
 
39.
The Employee hereby declares that he is aware that in light of the Company's
business the maintaining of confidentiality of all information and/or document
that he shall receive during his employment is very important, and he undertakes
to maintain confidentiality in accordance with the confidentiality agreement
attached hereto as appendix C of the agreement.

 
40.
The Employee hereby undertakes:

 
 
40.1
Not to enter into a contractual engagement, directly or indirectly, with a
customer of the Company and/or companies associated with it, whether as self
employed or whether employed under salary, including by a partnership or holding
by himself or by others, of management shares or rights in any corporations,
during the term of this agreement and for an additional term of 12 months after
the end of the term of this agreement, in any matter connected to the Company's
business, except in the framework of his employment for the Company. It is
clarified that a list of customers and/or suppliers and/or a marketing layout
and/or any other list that was used in the Employee's regular activities in the
framework of his employment in the Company are a commercial secret of the
Company. The Employee undertakes not to exploit and/or use these lists, unless
the Company has given its express written consent.

 
 
40.2
Not to engage during the term of this agreement and for an additional term of 12
months after the end of the term of this agreement, for any reason, in Israel or
anywhere else in the world, whether directly or indirectly, in a business,
Position, work or any other engagement in the field of contact/ contactless
smart cards or any other field competing with the Company's business and/or the
Company's associated with it.

 
 
 

--------------------------------------------------------------------------------

 
 
 
40.3
Not to harm in any manner the Company's reputation or the reputation of any of
the Company's shareholders or the Company's reserve of customers.

 
41.
The Employee and the Company hereby declare that the Effective Salary as defined
in this agreement was agreed by them taking into consideration, inter alia, the
non- competition restrictions that apply to the Employee according to section 43
above.

 
L.            Intellectual Property and Service Inventions
 
42.
Any invention, patent, copyright, trademark, commercial secret, knowhow and
information that were developed by the Employee as a result of his employment in
the Company and/or during his employment in the Company shall belong to the
Company, and the Employee undertakes to sign any document that shall be required
for realizing the Company's rights as mentioned.

 
M.           Miscellaneous
 
43.
The payments and benefits of any type and kind that are granted to him according
to this agreement are subject to income tax deductions and other obligatory
deductions which the Company must deduct according to any law and nothing stated
in this agreement shall be construed as imposing on the Company the duty to pay
tax or any other obligatory payment that applies to the Employee except for the
benefit value of meals which shall be grossed up by the Company or if otherwise
agreed.

 
44.
The terms of his employment in the Company are regulated only according to this
personal employment agreement between him and the Company and except for the
express provisions in this agreement the Employee shall not be entitled to any
other payments or benefits for his employment and the termination of his
employment in the Company.

 
45.
This Company shall take the place of all prior written or verbal agreements
between the Company and the Employee.

 
46.
Any change and/or cancellation of any of the sections of this agreement shall be
made only in a written document which shall be signed by both parties.

 
47.
The parties' addresses for the purpose of this agreement shall be as mentioned
in the title of this agreement and any notice, document or court document that
shall be sent by one party to the other according to the addresses above shall
be considered as having reached their destination, if personally delivered – at
the time of their delivery, and if delivered by registered mail – at the end of
72 hours after they were sent as mentioned.

 
In witness whereof the parties have signed:
 
/s/ Dalit Bizan
VP of Human Resources
  /s/ Shlomi Eytan
On Track Innovations Ltd.
 
The Employee

 
Date: 2nd of June 2013
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix B
 
General Approval regarding the Payments of Employers to a Pension Fund and
Insurance Fund
instead of the payment of Severance Pay according to the Severance Pay Law,
5723- 1963
 
By virtue of my authority according to section 14 of the Severance Pay Law 5723
– 1963, (hereinafter the "Law") I confirm that payments that the Employer paid
starting from the date this approval was published, for his Employee for
comprehensive pension in a pension provident fund which is not an insurance fund
as defined in the Income Tax Regulations (Rules for Approving and Managing a
Provident Fund) 5724 – 1964 (hereinafter: "Pension Fund"), or managers insurance
including the possibility of a pension or a combination of payment to a pension
plan and to plan which is not a pension plan in an insurance fund as mentioned
above (hereinafter: "Insurance Fund"), including payment that he paid while
combining payments to a pension fund and to an insurance fund whether there is a
pension plan in the insurance fund or not (hereinafter: the "Employer's
Payments") shall be in lieu of severance pay due to the Employee for the salary
from which these payments were paid to the fund and for the period which they
paid (hereinafter: the "Absolved Salary") provided the all of the following have
existed:
 
The Employer's Payments-


(a)
To the pension fund are not less than 14 1/3% of the Absolved Salary or 12% of
the Absolved Salary if the Employer pays for his Employee in addition to this
also payments to supplement severance pay to a pension provident fund or to an
insurance fund in the name of the Employee in the amount of 2 1/3% of the
Absolved Salary. If the Employer did not pay in addition to the 12% also 2 1/3%
as mentioned, his payments shall come instead of 72% of the severance pay of the
Employee, only.



(b) 
To an insurance fund, not less than one of the following:

 
(1)
13 1/3 % of the Absolved Salary, if the Employer also paid in addition to this
payments to ensure monthly income in the event of loss of ability to work, in a
plan that was approved by the Supervisor of the Capital Market and Savings in
the Finance Ministry at the rate required in order to ensure 75% of the Absolved
Salary at least or at a rate of 2 1/2 % of the Absolved Salary, whichever is the
lower of the two (hereinafter: "Payment to Disability Insurance");

 
(2)
11% of the Absolved Salary, if the Employer also paid in addition Payment to
Disability Insurance, and in this event the Employer's payment shall come
instead of only 72% of the Employee's severance pay. If the Employer paid in
addition to this also payments to supplement severance pay to the severance pay
provident fund or insurance fund in the name of the Employee at the rate of 2
1/3% of the Absolved Salary the Employer's payments shall come instead of 100%
of the Employee's severance pay.

 
2.
A written Agreement was executed between the Employer and the Employee not later
than three months after the Employer's payments have begun to be paid in which –

 
(a)
The Employee has agreed to the arrangement according to which this approval in
the version specifying the Employer's payments to the pension fund and insurance
fund respectively. The version of this approval will be included in the
mentioned Agreement;

 
(b)
An advance waiver of the Employer of any right that he might have to a refund of
funds from his payments, unless the Employee's right to severance pay has been
denied in a judgment by virtue of section 16 or 17 of the Law or the Employee
withdrew funds from the pension fund or the insurance fund not as a result of an
Entitling Event. "Entitling Event" shall mean - death, disability or retirement
at the age of sixty or more.

 
3.
This approval does not derogate from the Employee's right to severance pay
according to the law, collective Agreement, expansion order or employment
Agreement, for salary beyond the Absolved Salary.

 

 
Eliyahu Ishai
 
Minister of Labor and Welfare

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix C
 
On Track Innovations Ltd.
 
Written Undertaking regarding Confidentiality, Intellectual Property and Non-
Competition
 
I the undersigned, Shlomi Eytan, bearer of identity certificate number 032171621
hereby declare and undertake towards On Track Innovations Ltd., and any other
subsidiary of it or Company associated with it (jointly and separately hereafter
the "Company"), as follows:
 
1.
In this document the terms set forth hereafter shall have the meaning stipulated
at their side:

 
 
1.1.
"Secret Information" means any secret information or commercial secret of any
type and kind of the Company or with respect to the Company or its business or
concerning any of the Company's shareholders or its customers or the business of
any of the Company's shareholders or that concerns future plans of the Company
regarding the manner of managing its business, including an information
connected to products produced by the Company or their development, their
manufacture or marketing to the Company's customers, to the Company's
calculations, the Company's relationship with its customers and its suppliers,
to financial information and other information concerning the Company's business
and the products manufactured or developed by the Company including any
information concerning the intellectual property rights including patents,
models, copyrights and the technology that the Company uses or develops with
respect to the Company's products.

 
 
1.2.
"Secret Document" the drawings, accounts, specifications, printouts, disks,
magnetic film, computer programs, compact discs, work papers and any document or
database that includes the secret information all or in part, whether it was
prepared by the Company or for it; any document of any type and kind that were
used by me or shall be used by me with respect to my work in the Company.

 
 
1.3.
The "Agreement" means the employment agreement of the 2nd of June 2013 which was
sold between me and the Company.

 
2.
I am aware of the fact all the secret documents all of them without any
exception, that include the secret information or any part of it, or that are
connected to it, shall be considered for all intents and purposes and at any
time the Company's sole property, and I do not have and I shall not have any
rights in the secret information or in the secret documents including in any
development or future improvement that shall be made in the framework of my work
for the Company or with respect to it.

 
3.
I hereby confirm and undertakes towards the Company as follows:

 
 
3.1.
To keep complete secret and not to disclose to another or to others the secret
information or the secret documents or any part of them, whether directly or
indirectly or whether in any other manner, and not to harm in any way the
Company's reputation or any of the Company's shareholders or the Company's
reserve of customers.

 
 
3.2.
Not to make any use, exploitation or implementation of the secret information or
the secret documents or any part of them except for the use required for
implementing the purpose for which the secret information or the secret
documents have been given to me by the Company.

 
 
3.3.
Not to publish the secret information or the secret documents or any part of
them in any manner.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.4.
Not to copy, not to photograph, not to photocopy and not to create in any other
manner copies of the secret documents or any part of them, including by copying
them by computer, except only that is required for implementing the purpose for
which the secret information or the secret document have been given to me by the
Company or for performing the work for the Company.

 
 
3.5.
To return to the Company the secret information and the secret documents
including any copy that was made of them, no later than at the end of completing
the use of them for the purpose for which the Company gave me the secret
information or the secret documents or no later than within 24 (twenty four)
hours after I was required to do so by the Company, or at the time my employment
is terminated by the Company – whichever is the earlier of these times, without
any copies of the secret information and the secret document being left with me,
including copies that were made by computer.

 
 
3.6.
Not to remove from the Company's office or take for my private use any secret
information or secret documents without the prior written permission of the
Company, provided that it is required only for performing the work for the
Company in the framework of the Position.

 
4.
I agree that:

 
 
4.1.
Any secret information and secret documents and any other information that was
made and/or developed by me during the period of my employment shall be and
shall remain under the Company's sole ownership.

 
 
4.2.
The Company reserves all the rights in any patent, copyrights or any other
copyright that was invented or planned by the Company with respect to the secret
information and the secret documents.

 
 
4.3.
Any information including any patent or patent request, trademarks, service
marks, drawings, moral rights (droit moral), and any copyrights or other
intellectual property rights (jointly hereinafter referred to as the
"Intellectual Property Rights") that were invented or created or that shall be
invented or created during the period of my employment for the Company, as a
result of my work or with respect to my work for the Company, shall be, from the
date of their creation, intellectual property exclusively owned by the Company,
and I do not have and I shall not have any claim or lawsuit against the Company
with respect to the intellectual property rights. I undertake to sign any
document and to take any action that shall be required for registering the
rights as mentioned in the name of the Company or to prove the Company's rights,
if this is required according to the Company and/or its legal advisors.

 
 
4.4.
If the Company shall not be able as a result of my emotional or physical
condition or as a result of my refusal to cooperate with the Company to
guarantee my signature on an application according to any law to register a
patent or copyrights in the name of the Company (as mentioned in section 4.3
above) then I hereby grant an absolute and irrevocable general power of attorney
to the Company and/or any of its Employees that are authorized to sign on its
behalf and/or to act on its behalf in order to submit a registration application
and to act in order to obtain registration of a patent or copyright in the name
of the Company. This section 4.4 is the same as a power of attorney as
mentioned.

 
 
4.5.
Without derogating from the generality of the aforesaid I undertake not to
submit an objection and/or to object in any way the Company's intellectual
property rights including, inter alia, regarding patents or patent applications
of the Company and/or on its behalf.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Taking into consideration the fact that the Company shall invest much resources
in my training for performing my work in the Company that are expressed, inter
alia, by, becoming familiar with the field which the Company engages in and in
consideration for the non- competition remuneration paid to me according to the
agreement, I hereby undertake towards the Company:

 
 
5.1.
Not to enter into any contractual engagement, directly or indirectly with a
customer of the Company or any of the associated companies (whether as an
Employee, consultant, self employed or otherwise) for the period of 12 months
after the end of the term of the agreement, in any matter that is connected to
the Company's business, except in the framework of my employment for the
Company.

 
 
5.2.
Not to engage, during the term of this agreement and for an additional period of
12 months after the term of this agreement for any reason, in Israel or any
other place in the world, whether directly or indirectly, in any business,
Position, work or other engagement in the field of contact/ contactless smart
cards or in the field of parking, parking lots and toll roads, that competes
with the Company's business and/or the business of its associated companies.

 
 
5.3.
Not to persuade, in my favor or in the favor of any third party, any directly,
Employee or consultant of the Company to leave the Company or to grant services
to another, for a period of 12 months before the end of my employment for the
Company who filled a central Position or managerial Position with respect to the
Company and/or it is probable (according to eh Company) that he had in his
possession secret information or that he could affect the Company's relationship
with its customers (whether if this person shall breach the employment agreement
or contractual engagement with the Company or not).

 
6.
I hereby agree without derogating from any right or remedy available to the
Company according to law or agreement, prohibited use or disclosure of the
secret information or the secret documents or a breach of my other undertakings
as mentioned in this written undertakings shall cause immediate and irreparable
damage to the Company and that financial compensation shall not suffice to
compensate the Company due to this, and therefore in order to protect it against
a possible breach of my obligation of secrecy towards it, I agree in advance
that the Company shall be entitled to receive, in any court or any other legal
instance, any temporary or permanent remedy that is required in order to prevent
such prohibited disclosure or use, or threat to disclose or use the secret
information as mentioned.

 
7.
I confirm that a breach of any of my undertakings according to this written
undertaking by any other person on my behalf that has been exposed to the secret
information and/or the secret documents shall be considered as a breach of this
written undertaking by me.

 
8.
Except of otherwise limited in this document, my undertakings according to this
written undertaking shall be in force: (a) for the entire period of my
employment for the Company, except if the Company waived this in writing, after
my work for the Company ended without any limit in time; (b) whether in Israel
or outside of Israel; and (c) whether these undertakings may be registered
according to law or not.

 
9.
This written undertaking constitutes an integral part of my employment agreement
by the Company and a breach of my undertakings according to this undertaking
shall also constitute a breach of my employment agreement.

 
10.
If a term or provision of this written undertaking shall be considered at any
time as invalid or unenforceable, such term or provision shall be considered as
being excluded and such determination shall refer to these terms or provisions
only and they shall not affect in any way the other provisions of this written
undertaking and this written undertaking shall be performed as if the term or
provision which are null and void or unenforceable are not included in it.

 
11.
I confirm by my signature below that I have carefully read the provisions of
this written undertaking above, and the undertakings set forth above which I
have taken upon myself are clear to me.

 
In witness whereof I have signed on the 2nd of the month of June 2013
 

 
/s/ Shlomi Eytan
Shlomi Eytan
   
signature
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------